UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-7878


STEVEN ALLEN BYRD,

                Plaintiff – Appellant,

          v.

FEDERAL BUREAU OF PRISONS; MILDRED RIVERA, Warden; ZOLTAN R.
VENDEL,   Dr.,   Clinical   Director;  ANITA   JONES,   Camp
Administrator,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(2:08-cv-03540-TLW)


Submitted:   May 17, 2010                         Decided:   June 3, 2010


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Allen Byrd, Appellant Pro Se.       Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven     Byrd     appeals        the    district   court’s       order

accepting     the    magistrate     judge’s          recommendation    to      grant

Defendants    summary     judgment        on     Byrd’s     claims,    which    the

magistrate judge construed as being filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971).     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.        Byrd v. Fed. Bureau of Prisons, No. 2:08-cv-

03540-TLW    (D.S.C.    Sept.    25,   2009).          We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                          2